Motion by appellant for a stay, pending appeal, granted on the following conditions: (1) that appellant shall have paid to the Family Court all the arrears due under the order appealed from; (2) that appellant shall continue to make all the payments required by said order to be made to the Family Court; (3) that from the sums paid by appellant the Clerk of said court shall disburse $9 per week for the benefit of the infant involved and shall hold the balance in escrow pending the determination of the appeal; and (4) that appellant shall perfect the appeal and be ready to argue or submit it at the January Term, commencing January 2, 1963. The appeal is ordered on the calendar for said term; it will be heard on the original papers (including the typewritten minutes) and on the typewritten briefs of all parties. The appellant is directed to file the original papers and six copies of his brief on or before December 5, 1962, and to serve one copy of his typewritten brief on the respondent and on the Corporation Counsel of the City of New York on or before said date. Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur